DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a) for a specific subject, configuring a problem database comprising at least one of multiple-choice problems each comprising at least one example, providing the problem to user devices, and collecting example selection data of users for the problem from the user devices” in which:
“the problem” lacks antecedent basis, as it is unclear if the problem is the at least one of multiple-choice problems; and
“collecting example selection data of users” is unclear as to what constitutes “example selection data” as there is a lack of nexus between such collection and correlation to the providing of the (presumably) at least multi-choice problem – i.e. is the example selection data one or more answers to the multiple choice problems?
Claim 1 recites “b) estimating a probability of right answer to the problem for each of the users using the example selection data of each of the users” in which:
the recitation appears unclear in its entirety – firstly, it is unclear if there is a single “probability of right answer to the problem” being estimated for all of the users using (presumably) collective example selection data of each of the users, or if there is “a probability of right answer” estimated for each user individually with respect to that user’s example selection data (i.e. as the recitation includes “for each”… “of each”).  Secondly, as there appears to be a lack of nexus between the estimation and the example selection data, such as the definiteness of “using” the example selection data in the estimation.
Claim 1 recites “c) for the subject, checking a first user group in which external test score data exists without using the problem database, and configuring a mock test problem set from the problem database to predict an external test score of a second user group in which the external test score data does not exist, wherein the mock test problem set is configured such that an estimated score of the first user group calculated using the probability of right answer is similar to the external test score data of the first user group” in which:
“checking a first user group” appears vague, i.e. what is being checked;
“a first user group in which test score data does not exist” and “a second user group in which external test score data does not exist” appear indefinite, as it is unclear how test score data exists or does not exist “in” a group, rather it would appear there is some mechanism for storing external test score data, such that the mechanism stores or does not store the data, respectively, for the groups;
“wherein the mock test problem set is configured such that an estimated score of the first user group calculated using the probability of right answer is similar to the external test score data of the first user group” appears to lack antecedent basis with respect to “calculated using the probability of right answer” as there is no positive recitation of a calculation step regarding the estimated score of the first user group, such that it appears the claimed invention is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01; and
“is similar to” in the last line of the limitation appears to be indefinite language, as the level of similarity is a matter having no specificity.
Claim 1 recites “estimating a predicted score of the mock test problem set of the second user group using the probability of right answer without providing the mock test problem set to the second user group, and estimating the predicted score of the mock test problem set as a predicted score for an external test” in which:
Claim 2 recites “after the d) estimating a predicted score, assuming that any user selects any example of any problem contained in the problem database, calculating, for each problem, a rate of increase in the predicted score for the external test estimated for the user, and sorting the problems contained in the problem database in the order of the high rate of increase to recommend them to the user” in which:
“assuming that any user selects any example of any problem contained in the problem database” appears to be indefinite, as to the language “assuming” – moreover, “any user selects any example” appears indefinite as it is unclear which users are being referenced and there appears to be lack of antecedent basis of selecting an example if the “any users” are users besides the users recited in step a) of claim 1, for which example selection data was collected; and
“calculating, for each problem, a rate of increase in the predicted score for the external test estimated for the user” is unclear how there is a rate of increase for each problem in the predicted score, as the predicted score appears to be a single value in step d) of claim 1 – if the predicted score modified by each calculated rate of increase for each problem, the language should clearly reflect such.
Claim 3 recites “calculating a modeling function that represents a relationship between a probability of right answer to each of the problems contained in the database of the first user group and the external test score, using the external test score data of the first user group” in which:
“a probability of right answer” is previously recited, thus it is unclear if this recitation is intended to refer back to the same recitation in claim 1 or if this is different probability of right answer – claim 1 appears to define the database includes one or more (multiple-choice) problems, and estimates a probability of right answer to “the problem” (referring to the at least one problem, presumably), thus there appears to be a previously recited probability of right answer for the problem that includes each of the problems in the database, and this limitation appears to be again defining a probability of right answer for each problem in the database?; and
“the database of the first group” lacks antecedent basis, as there is no previous recitation that the (problem) database is “of the first group”.
Claim 3 recites “converting a probability of right answer to each of the problems contained in the problem database of the second user group, which does not belong to the first user group, into an external test score, using the modeling function” in which:
“a probability of right answer to each of the problems” includes similar issues of concern as detailed directly above with respect to the first limitation of claim 3; and
“the problem database of the second user group, which does not belong to the first group” lacks antecedent basis, as there is no previous recitation that the problem database is “of the second group” and similarly appears to omit essential steps with respect to the problem database as set forth in claim 1 being somehow separate, divided, or otherwise split into problem database of first and second groups, the omission amounting to a gap between the steps.  See MPEP § 2172.01.
Claim 4 recites “wherein the c) checking a first user group comprises configuring the mock test problem set such that an average score of the mock test problem set for all users falls within a preset range, using an average rate of right answer to each of the constituent problems of the mock test problem set for all the users” in which:
step c of claim 1 recites “checking a first user group in which external test score data exists without using the problem database, and configuring a mock test problem set”, such that there appears to be a lack of nexus between how checking a first group includes configuring the mock test problem set, where step c of claim 1 has previously defined the configuring of the mock test problem set – i.e. it is unclear whether claim 4 is redefining the configuration of the mock test problem set; and
“each of the constituent problems of the mock test problem set for all the users” lacks antecedent basis as there are no previously identified/defined constituent problems of the mock test problem, nor any correlation as to what “all the users” corresponds to (i.e. the users of claim 1, the first user group, and the second user group?).
Claim 5 recites “wherein the c) checking a first user group comprises configuring the mock test problem set to follow problem type distribution information of a pre-calculated external test problem set” in which:
step c of claim 1 recites “checking a first user group in which external test score data exists without using the problem database, and configuring a mock test problem set”, such that there appears to be a lack of nexus between how checking a first group includes configuring the mock test problem set, where step c of claim 1 has previously defined the configuring of the mock test problem set – i.e. it is unclear whether claim 4 is redefining the configuration of the mock test problem set

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to eligible statutory categories of invention.
 

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether they are directed to a judicial exception. 
Independent Claim 1 recites:  
1.	A method of analyzing a user in a service server, comprising:
a) for a specific subject, configuring a problem database comprising at least one of multiple-choice problems each comprising at least one example, providing the problem to user devices, and collecting example selection data of users for the problem from the user devices;
b) estimating a probability of right answer to the problem for each of the users using the example selection data of each of the users;
c) for the subject, checking a first user group in which external test score data exists without using the problem database, and configuring a mock test problem set from the problem database to predict an external test score of a second user group in which the external test score data does not exist, wherein the mock test problem set is configured such that an estimated score of the first user group calculated using the probability of right answer is similar to the external test score data of the first user group; and
d) estimating a predicted score of the mock test problem set of the second user group using the probability of right answer without providing the mock test problem set to the second user group, and estimating the predicted score of the mock test problem set as a predicted score for an external test.

These process steps as underlined in claim 1 above are acts of mental processes amounting to concepts performed in the human mind, such as, but not limited to, observation, judgement, and evaluation. 
For instance, a human is capable of performing the method of analyzing a user as recited in claim 1 through mental process and/or using pen/paper to facilitate the method. That is, a human can certainly configure a problem database (e.g. written on paper, or recited verbally) having multiple-choice problems, providing the problems to user devices (e.g. placed on a user’s table for review), collect example selection data of users for the problems, estimate a probability of right answer to the problems for each of users, checking a first user group in which external test score data exists without using the problem database (e.g. mental process), configuring a mock test problem set from the problem database to predict an external test score of a second user group in which the external test score data does not exist, wherein the mock test problem set is configured such that an estimated score of the first user group calculated using the probability of right answer is similar to the external test score data of the first user group (e.g. mental process or using pen/paper), estimating a predicted score of the mock test problem set of the second user group using the probability of right answer without providing the mock test problem set to the second user group, and estimating the predicted score of the mock test problem set as a predicted score for an external test (e.g. mental process or using pen/paper).
Similarly, while not claimed, it would not be enough to include generic purpose computing elements, such that the abstract idea is merely applied by a computer (e.g. via a processor, memory, and the like), would recite the abstract idea in a high level of generality and merely implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea (discussed in further detail below with respect to practical applicable of the abstract idea; see also MPEP 2106.05(f)).
Regarding dependent claims 2-5:
Each claim is dependent either directly or indirectly from independent claim 1 identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional mental process aspects to the abstract idea or merely further define aspects already deemed a mental process as detailed above, such as, for example, specifying further mental processes of how estimating the score is performed. 
Accordingly, each of these claims are similarly directed to an abstract idea for at least the same reasons above. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
 
This judicial exception is not integrated into a practical application because the abstract idea is not integrated into any further significantly more computing aspects that would deem the abstract idea a practical application. The process steps as underlined above are no more than mere instructions to apply the exception using the generic claimed structure (e.g. a service server, user devices, etc.). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e). The judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea through human activity or very broadly implements the abstract idea on a “computer”, or merely uses a “computer” as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  Simply implementing the abstract idea on generic structure and/or a generic computer is not a practical application of the abstract idea. For the reasons as discussed above, the claims are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements claimed is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of generic structure and generic computing elements to apply the abstract idea merely implements the abstract idea at a low level of generality and fails to impose meaningful limitations to impart patent-eligibility (the use of a generic structure to implement a process or a generic computer to implement the process is merely illustrating the environment in which the abstract idea is practiced).  The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claim, at least based on the position, as discussed above, that each of the dependent claims merely provides additional mental processes to further the abstract idea of the independent claims.
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The machine or apparatus should implement the process, and not merely be an object upon which the process operates.  The claims should be clear as to how a machine or apparatus implements the process, rather than simply stating “a machine implemented process” (e.g. notably the claims as recited fail to explicitly recite computing, but appear to hint at computing through server/user device recitations, without any specificity, however, shall be interpreted as generic computing herein). The claimed generic structure set forth in the claims are analogous to a general purpose structure and general purpose computing elements in that they represent old, well understood conventional elements that do not add significantly more to the claims.  See Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.  MPEP 2106.05(g).
Also, there is no transformation in these method claims. The above claimed underlined process steps do not transform the generically claimed computing elements into a different state or thing.  These additional elements physically remain the same and do not transform into a different state or thing.  
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.
To overcome this standing of claims 1-5 being ineligible under 35 U.S.C. 101, Applicant is encouraged to incorporate aspects from the specification regarding machine-learning framework using models, vectors, training, specific calculations by specific mathematical functions, and the like to perform data analysis in a manner that provides significantly more than a mental process implemented using generic structure and/or generic computing elements and a practical application thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are provisionally rejected under 35 U.S.C. 102(a)(2) as being anticipated by co-pending Application No. 16/615,084 which has a common assignee and one common inventor with the instant application.
Based upon the earlier effective filing date of the co-pending application, it would constitute prior art under 35 U.S.C. 102(a)(2), if published under 35 U.S.C. 122(b) or patented under 35 U.S.C. 151. This provisional rejection under 35 U.S.C. 102(a)(2) is based upon a presumption of future publication or patenting of the co-pending application.
For sake of compact prosecution, Examiner respectfully directs Applicant’s attention to the entirety of the co-pending application, or more specifically, the entirety of the specification, including the original claims filed. It appears the claims are equally directed to score predictions with respect to users for test questions through collection of example or solving result data of questions from a plurality of users to form a question database and estimating a correct answer probability for the users, and providing or configuring mock test problem sets for one or more users where external test data exists without using the problem database, such that the mock test is configured in a way that the estimated score of the first group calculated using the probability of right answer is similar to the external test data of the first group, and thereafter estimating a predicted score of the mock problem test of a random or second group of users using the probability of right answer without providing the mock test problem set to the second user(s) and estimating the predicted score of the mock test problem set as a predicted score for an external test (see also claim 1 of said co-pending application).  Similarly, for the sake of brevity, claims 2-5 can be readily ascertained from the original specification and claims of said co-pending application.
This provisional rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the co-pending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C.102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the co-pending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
This rejection may not be overcome by the filing of a terminal disclaimer. See In re Bartfeld, 925 F.2d 1450, 17 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892) for additional relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715